Citation Nr: 1453001	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of traumatic brain injury (TBI), rated as 30 percent disabling from April 15, 2009, to July 26, 2011, and as 40 percent disabling from July 27, 2011.

2.  Entitlement to an increased initial rating for post traumatic headaches, residual of TBI, evaluated as 50 percent disabling as of April 23, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from July 1990 to August 1990 and from February 2006 to June 2007.  He had service in the Army National Guard until August 2010.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The June 2009 rating decision granted service connection for residuals of TBI, headaches, and assigned a 30 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8100, effective April 15, 2009.  The Veteran appealed.  He presented testimony at a videoconference before the undersigned Veterans Law Judge in March 2011.  The Board subsequently remanded the claim in June 2011.

In an August 2011 rating decision, the Appeals Management Center (AMC) increased the rating assigned for residuals of TBI, headaches, to 40 percent, effective July 27, 2011, pursuant to only Diagnostic Code 8045.  

The Board remanded the claim in February 2012 in order for the RO to consider the assignment of separate evaluations for headaches (under Diagnostic Code 8100) and TBI residuals (under Diagnostic Code 8045) for the entirety of the appeal period extending from April 15, 2009.  The Board reminded the RO that in the event that separate evaluations are warranted for headaches and TBI residuals under their respective rating codes; headaches cannot also be considered for evaluation purposes under diagnostic code 8045 under either the subjective or objective criteria relating to the area of cognitive dysfunction/impairment.  
In an October 2012 rating decision, the RO granted entitlement to a separate evaluation for post traumatic headaches, residual of TBI, with a 50 percent evaluation assigned by analogy pursuant to Diagnostic Code 8100, effective April 23, 2012.  The RO determined that evaluations in excess of 30 percent for TBI from April 15, 2009, to July 26, 2011, and in excess of 40 percent from July 27, 2011, were not warranted.  See October 2012 supplemental statement of the case (SSOC).  

Given the procedural history in this case, the Board will now consider whether the Veteran is entitled to an initial rating in excess of 30 percent for residuals of TBI between April 15, 2009, and July 26, 2011; a rating in excess of 40 percent for residuals of TBI from July 27, 2011, forward; and a rating in excess of 50 percent for post traumatic headaches, residual of TBI, as of April 23, 2012.  As the RO implicitly denied entitlement to a separate rating for headaches prior to April 23, 2012, the Board will also consider whether a separate rating is warranted prior to that date.  


FINDINGS OF FACT

1.  Other than the complaint of headaches, the findings during the June 2009 examination were more consistent with behavioral health issues than a diagnosis of TBI; this is confirmed by the neuropsychological testing conducted on November 4, 2010, and the July 2011 VA examination report, which indicates there was an absence of evidence of TBI at the time of the examination.  

2.  The Veteran's symptoms related to his service-connected residuals of TBI do not equate to higher than a level 1 in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" at any time during the appellate period.  

3.  The April 2012 VA examiner determined that there was no evidence of TBI at the time of the examination and that the Veteran's reported symptoms were of non-TBI etiologies.  

4.  The Veteran is entitled to a separate rating for post traumatic headaches, residual of TBI, prior to April 23, 2012, due to headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  

5.  The Veteran has been in receipt of the maximum rating provided under Diagnostic Code 8100 for post traumatic headaches, residual of TBI, as of April 23, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for residuals of TBI have not been met prior to July 27, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  

2.  The criteria for an initial rating in excess of 40 percent for residuals of TBI have not been met as of July 27, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  

3.  The criteria for an initial rating of 30 percent, and not higher, for post traumatic headaches, residual of TBI, have been met prior to April 23, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

4.  The criteria for an initial rating in excess of 50 percent for post traumatic headaches, residual of TBI, have not been met as of April 23, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted in the Introduction, service connection was originally granted for residuals of TBI, headaches, in the June 2009 rating decision that is the subject of this appeal.  An initial 30 percent rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8100, effective April 15, 2009.  Although the RO assigned the 30 percent evaluation pursuant to Diagnostic Code 8045 in addition to Diagnostic Code 8100, only the criteria found under Diagnostic Code 8100 were considered in assigning the 30 percent evaluation.  

The rating assigned for residuals of TBI, headaches, was subsequently increased in an August 2011 rating decision issued by the AMC, which granted a 40 percent rating effective July 27, 2011, pursuant to only Diagnostic Code 8045.  See also August 2011 SSOC.  

In an October 2012 rating decision, the RO granted entitlement to a separate evaluation for post traumatic headaches, residual of TBI, with a 50 percent evaluation assigned by analogy pursuant to Diagnostic Code 8100, effective April 23, 2012.  The RO determined that evaluations in excess of 30 percent for TBI from April 15, 2009, to July 26, 2011, and in excess of 40 percent from July 27, 2011, were not warranted.  See October 2012 SSOC.  

As noted above, the Board will consider whether the Veteran is entitled to an initial rating in excess of 30 percent for residuals of TBI between April 15, 2009, and July 26, 2011; a rating in excess of 40 percent for residuals of TBI from July 27, 2011, forward; and a rating in excess of 50 percent for post traumatic headaches, residual of TBI, as of April 23, 2012, to include whether entitlement to a separate rating for headaches prior to April 23, 2012, is warranted.  

The Veteran contends that he has headaches two to three times per week that last about half the day, which exceeds the criteria for a 30 percent evaluation.  He asserts that constant headaches are increasing over time and may very well be productive of severe economic inadaptability.  See June 2009 notice of disagreement.  He testified in March 2011 that his employment had changed in nature since his deployment to Afghanistan.  The Veteran indicated that he was a firefighter and was specifically in charge of putting out fires.  Since his return from Afghanistan, he had been promoted to engineer, the person who drives the fire truck.  He testified that when he has a headache, he can go and lie down without being missed, which he could not do as a firefighter.  The Veteran also testified that his headaches were bad, and that they "make me almost nauseous like I'd want to throw up.  But light, I can't have any light, and laying down with my eyes closed helps."  He indicated that with medication, it takes about one to two hours for his headache to subside; if not, it lasts all day and he lies down as long as he can and gets up when he has to.  The Veteran testified that he had headaches three times a week and that at least one out of the three are at a level nine and are debilitating.  See hearing transcript.  The Veteran also asserted that his headaches should be separately evaluated from his service-connected residuals of TBI.  See e.g., October 2012 statement in support of claim.  

Diagnostic Code 8100 provides the criteria for migraine headaches.  A 10 percent rating is provided for headaches with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

Diagnostic Code 8045 stipulates that the preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 also stipulates that the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., must be considered.

Diagnostic Code 8045 also states that the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

There are five notes that accompany Diagnostic Code 8045.  Only the first four are pertinent to the claim currently before the Board.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In addition to the statements provided by the Veteran in support of his claims, the evidence in this case consists of VA treatment records, several VA examination reports, and treatment records associated with the Veteran's service in the Army National Guard dated prior to his August 2010 discharge.  Only one service treatment record is relevant to the claims at issue during the timeframe for consideration, namely a May 2009 Arkansas Medical Detachment PHA Routing Sheet, which documents that the Veteran denied having or ever having frequent headaches.  

The Veteran underwent a VA TBI examination in June 2009, at which time his claims folder was reviewed.  In pertinent part, he reported headaches without aura that were usually located on the right side going from the front to the back.  The Veteran indicated that he had photophobia and phonophobia and a tendency to lie down and that he occasionally had nausea.  Headaches occurred two to three times per week and lasted about half of the day.  There were no known triggers.  The Veteran took Aleve or ibuprofen for headaches.  The headaches were prostrating in the sense that they made him late for work about every tenth day of work and because he had dizziness and at times got lightheaded standing up quickly, which was brief and relieved by sitting down.

The Veteran also reported generalized weakness (not being as strong as he used to be); difficulty with sleep (both onset and early morning awakening); nightmares one to two times per week; fatigue; difficulty with balance (but had not fallen); impaired memory (requiring him to take notes); impaired attention and concentration; and impaired executive functioning (in the form of multitasking and planning and following through with activities).  He indicated that visual-spatial functions; judgment; and speech and swallowing were okay.  The Veteran reported that he startled easily; that he had mood swings, anxiety, depression, irritability and restlessness; and that he had intermittent numbness in his fingers, which occasionally awakened him and happened when he was driving.  He had pain in his shoulders and knees.  The Veteran had no difficulty controlling his bowel or bladder or with erectile functioning.  Hearing was reportedly bad in both ears, worse on the left than the right, and the Veteran reported tinnitus two to three times per week lasting 15 to 20 minutes.  Sense of taste and smell were okay and the Veteran denied seizures.  The Veteran reported photophobia and phonophobia even without headache and indicated that he felt like his sleep, headaches and the tingling sensation in his hands had worsened, with all other factors the same.  The Veteran reported being employed as a fireman and working at the firing range at Camp Robinson on his two off days.  His work at Camp Robinson tended to increase his headaches.  As far as the fire department, the headaches had been worse and the Veteran found that he could not move around the way he used to fight fires.  

Physical examination at the time of the June 2009 VA examination revealed that the Veteran was well developed and well-nourished in no acute distress.  Head was normocephalic and atraumatic.  The Veteran had tenderness of the temporomandibular joints, more on the right than the left.  He had a positive Tinel and Phalen of the right wrist.  Neurologically (mental status) he was awake, alert and oriented.  He scored a 30/30 on the mini mental status exam.  Cranial nerves and visual fields were full to confrontation.  Pupils were equal and reactive to light.  Fundoscopic examination was normal.  Extraocular movements were full without nystagmus.  The Veteran's face moved symmetrically, the tongue extended in the midline, and the palate elevated symmetrically.  Deep tendon reflexes were 1-2+ and equal; toes were downgoing; motor examination revealed 5+/5+ strength proximally and distally in all four extremities.  Cerebellar testing was intact to finger-to-nose and heel-to-shin.  Sensory examination revealed some decreased pinprick in the median nerve distributions, bilaterally; otherwise, pin vibration and proprioception were intact.  Gait was normal, the Veteran was able to walk on his toes and heels and tandem gait, and Romberg test was negative.  

The examiner reported that the Veteran had complaints of bad memory, attention, concentration and executive function, but that these problems did not show up on objective testing.  The sensory loss in both median nerve distributions was consistent with carpal tunnel syndrome.  Visual-spatial orientation was ok.  Subjective symptoms of intermittent dizziness, headaches, tinnitus, insomnia, and hypersensitivity to light and sound did affect his work.  Neurobehavioral affects included restlessness, irritability, and getting upset more easily.  Communication was fairly normal, both with written and spoken language.  Level of consciousness was normal.  

The examiner indicated that no diagnostic tests were done as part of the evaluation.  As far as neurobehavioral symptoms, feeling dizzy one; loss of balance, one; poor coordination, one; headaches, three; nausea, one; vision problems, zero; sensitivity to light, two; hearing difficulty, three; sensitivity to noise, two; numbness and tingling, two; change in taste or smell, zero; poor concentration, three; forgetfulness, three; difficulty in making decisions, zero; slowed thinking, two; fatigue, two; difficulty falling or staying asleep, three; feeling anxious or tense, two; poor frustration tolerance, two.  The examiner also indicated the findings were consistent with a diagnosis of TBI but that the current clinical symptoms were more consistent with behavioral health issues except the headaches, which seem to have arisen from the Veteran's head injury.  In an addendum, the examiner also reported the Veteran had rhythmical twitching of his left lower face, which was probably consistent with early hemifacial spasm.  

A June 2009 VA nurse practitioner note indicates that the Veteran's was seen with chief complaint of headache behind the right eye and at the base of his head.  He denied radiating pain and/or neck pain.  The headache located behind the right eye was described as sharp.  The headache at the base of his head "hurts so bad that it hurts to move my head."  Duration was 20-30 minutes for the right eye headache and one to two hours at the base of the skull.  Frequency was two to three times a week.  Pain was reported at a level four at its mildest, a level six on average, and a level eight or nine at its worst.  Lights triggered headaches.  The Veteran had only had nausea and denied visual changes.  He reported taking 800 milligrams of ibuprofen and lying down improved his headaches.  The sun, loud noises, and smells worsened his headaches.  The presumptive diagnosis was musculoskeletal headache.  

During a July 2009 VA physical therapy consult, the Veteran reported right sided neck pain and stiffness with associated headaches that occurred about two to three times a week lasting from 30 minutes to a full day and beginning behind the head on the right and behind the right eye.  Pain was on average a six out of 10.  The Veteran identified triggers of smells, noise, stress, and bright light.  Resting in a dark room decreased the pain.  

Neuropsychological testing was conducted by VA on November 4, 2010.  The Veteran had been referred for assistance with identifying cognitive strengths and weaknesses due to his plan to return to school for nursing.  The Veteran reported that since he was referred, he had started attending classes and reported average to above average grades during his first two academic terms.  He noted that he was somewhat concerned about his ability to succeed during his associate's degree program due to increased difficulty with memory and concentration when compared with coursework he completed in high school, EMT training, and prior college experiences.  He stated that despite his concerns he was not currently receiving accommodations to complete academic work nor did he believe he would require them.  Regarding his cognitive concerns, he noted that he often forgets items at the store he intended to purchase, noted that he is more distractible than he formerly was, and requires more time to study and learn materials than he did in past academic experiences.  Despite these reported difficulties, he denied any problems with completing basic or instrument activities of daily living.  He reported the onset of these difficulties following his deployment to Afghanistan in 2007.  His medical records revealed that he experienced a head injury in October 2006 during his deployment, but the Veteran denied any lasting cognitive effects of the injury, noting that his cognitive difficulties did not interfere in completing military or current occupational duties.

The Veteran arrived to the appointment on time.  He was alert, fully oriented, casually dressed, and appropriately groomed.  No abnormalities of speech, gait, or posture were observed.  Gross conversational comprehension and expression were adequate and comprehension of task instructions was good.  Hearing and vision appeared adequate for the purposes of testing.  His affect was euthymic and appropriate to situation.  He was pleasant and cooperative with all requests.  No evidence of perseveration, impulsivity, or disinhibited behavior was noted.  Thought processes were clear and logical.  There were no signs of responsiveness to psychotic stimuli.  Thought content was goal oriented and cohesive.  The Veteran noted that he was currently enrolled and performing well in college courses and therefore did not require a complete neuropsychological evaluation.  He elected to engage in a screening evaluation and stated he would call or contact other providers if further evaluation is needed.  Based on behavioral observation and his performance on measures of formal and embedded measures of effort and motivation, he appeared to put forth consistent effort and the results were felt to be an adequate representation of current cognitive functioning.

Based on a word recognition task, premorbid intellectual functioning was estimated to fall in the average range (estimated FSIQ = 109).  Based upon academic and occupational history this was felt to be an accurate estimate of intellectual functioning.  On a screening measure of overall neurocognitive functioning his performance was average (NAB Screening = 94).  His performance was average across language, memory, visual spatial, and executive functioning domains on the NAB screening module.  In contrast to this his performance fell in the borderline impaired range for attention.  The Veteran demonstrated variable performance across two separate measures of auditory attention span.  On one measure his performance fell in the average range overall, but on a second his performance was mildly impaired.  Of note, on related measures of auditory working memory, which required him to mentally hold and manipulate information, his performance fell well within normal limits on both measures.  On measures of visual attention, he was noted to be mildly slow in completing the task, though was not particularly error prone.  Of note, the only error he made on this measure occurred when he was required to divide his attention.  Despite his overall average performance on a measure of visual spatial skills, the Veteran demonstrated mild difficulties on a measure of visuospatial discrimination.  In contrast, he demonstrated well above average visuoconstructional abilities.  Consistent with his overall average language performance on the NAB, the Veteran's performance on confrontation naming, language comprehension, and single word reading tasks were all average.  The Veteran demonstrated variability on memory tasks.  His initial learning and recognition performances for a series of designs fell in the high average range.  In contrast, his overall learning on a verbal memory task (short story) fell in the low average range.  His delayed recall for the story was also low average; of note he was able to retain most of the details he initially learned over time.  Therefore, his delayed verbal memory performance appeared to be impacted more by his initial learning than by a high rate of forgetting.  Consistent with his overall average executive functioning performance, the Veteran's score on a visual task of planning and a verbal task which required him to generate multiple responses were average.  The Veteran endorsed mild levels of anxiety and depression on screening measures.  Among the symptoms which he endorsed as having the most significant impact were indecisiveness, decreased sleep/fatigue, and feeling nervous and unable to relax.

The examiner reported that the obtained pattern of results suggested mild difficulties on measures of attention.  Despite these attention difficulties, the Veteran displayed intact visual spatial, language, memory, and executive skills.  In fact, his difficulties on measures of attention likely influenced his performance on verbal memory tasks and a visual spatial discrimination task.  For example, the visual discrimination task required closer attention to detail than on a visuoconstructional measure.  Across memory measures he was largely able to retain what information he had initially learned and his performance appeared to be more influenced by mild inattention during initial learning.  It was also noteworthy that he endorsed mild anxiety and depression on screening measures, which was consistent with his self-report.  From a neurocognitive perspective it does not appear that his mild difficulty with attention would interfere with his ability to complete current academic coursework.  In fact, his difficulties on attention tasks, and his reported distractibility in daily life, are most likely influenced by his report of significant anxiety symptoms.  It is not uncommon for individuals with anxiety to have difficulty with attention.  It was notable that the Veteran indicated that he is most often distracted by his own thoughts and feelings of anxiety rather than by external distracters.  Additionally, the Veteran noted that he infrequently receives more than 2-3 hours of sleep per night and during the current evaluation reported that he had just finished a 24 hour shift in which he obtained a total of 2 hours of sleep.  It is likely that his lack of sleep and reported fatigue would influence his ability to give consistent attention while completing tasks.  Therefore management of emotional and sleep concerns will be most beneficial.  The diagnosis was PTSD.  See neuropsychology consult note.  

The Veteran underwent a VA brain and spinal cord examination on July 27, 2011, at which time his claims folder was reviewed.  The examiner noted that the new TBI protocol had been used in the evaluation.  In pertinent part, the Veteran denied aura with headache and reported that the frequency of his headaches was about four to five times a week.  He said they sometimes lasted up to a half a day if he was unable to lie down.  His preference was to lay down a quiet, dark spot and take an Advil, and it would take about an hour for the headache to go away.  The Veteran reported that these types of headaches, where he had to lay down and remain prostrate for about an hour, occurred about three times a week.  The Veteran indicated that he mostly worked through his other headaches.  He noted getting slight nausea with the headache, but denied vomiting or warning or trigger signs.  The Veteran believed that chemical smells sometimes caused the headaches, but not always.  He did not have dizziness associated with the headaches, but did have dizziness associated with motion, which the Veteran likened to riding in the back of a car.  There was no weakness or paralysis.  The Veteran reported difficulty with going to sleep and staying asleep.  He occasionally took sleeping pills, but they made him drowsy the next day.  The Veteran indicated that he averaged about four to five hours of sleep a night and that he fatigued more quickly than normal.  He did not experience malaise.  His mobility was okay, but he was bothered by back and knee problems.  His balance was worsening, but he had not fallen and ambulated without a cane or walker.  The Veteran's attention span, concentration, executive function, speech and swallowing were good.  Short term or recent memory was worsening but remote memory was normal.  Pain was located in his low back, knees and right shoulder.  Bowel and bladder control were good.  The Veteran had difficulty with mood swings, anxiety and depression.  He was on antidepressive medication.  The Veteran also reported decreased sex drive but normal performance.  There were no sensory complaints.  Vision was ok, but they Veteran indicated that it may be worse.  Hearing was ok but the Veteran had bilateral tinnitus that came and went.  The Veteran indicated that he could not play ping pong much anymore and was unsure whether it was from vision or coordination.  He denied seizures.  The Veteran reported some sensitivity to light all the time, but no noise.  He was irritable and restless at times and had a diagnosis of posttraumatic stress disorder (PTSD).  The Veteran tolerated heat very poorly and indicated he got dehydrated quickly and had increased sweating.  He thought this was caused by his medication for depression.  Thyroid was ok and diabetes mellitus check was negative.  Cranial nerve function was normal and endocrine system was normal.  The Veteran reported that he felt all of his symptoms were worsening.  His mini-mental status examination was 30 out of 30.  On cognitive screening, his short term memory was getting worse and was reported as mild to moderately abnormal.  Judgment was good.  In terms of social interaction, the Veteran preferred to be at home.  Orientation times three was good.  Motor activity was limited by back and knee problems.  Visual spatial orientation was good and his activities of daily living with instrumentation were good.  Neurobehavioral effects included problems with anger management.  Communication skills and level of consciousness were good.  In terms of financial affairs, the Veteran reported that he and his wife handled that quite well and had a good track record.  

Physical examination at the time of the July 2011 VA examination revealed a well-developed, well-nourished male in no acute distress.  He was talkative, alert, cooperative and oriented times three and the examiner thought he acted appropriately throughout the examination.  Head was normocephalic and there were no signs of trauma.  Pupils were equal and reactive to light.  Fundoscopic examination revealed the temple disk margins were sharp with good physiological cupping, bilaterally.  Extraocular muscles had full range of motion without nystagmus.  There was no visual field loss to confrontation.  Optokinetic nystagmus was present in all planes.  The remainder of the cranial nerves examination was normal.  Neck was supple; carotid pulses were easily palpable; and there were no bruits over the supraclavicular, carotid, orbital or temporal areas.  Motor system had good strength in all four extremities and deep tendon reflexes were 3+ and equal.  Plantar response was flexor bilaterally.  Finger/nose/finger testing was within normal limits and there were no signs of ataxia or cerebellar disease.  Sensory examination revealed the Veteran was intact to pinprick, proprioception and vibration.  Gait was normal and speech and mentation were good.  

In the impression section, the July 2011 VA examiner indicated that there was no evidence of TBI at that time.  The examiner did believe the Veteran had posttraumatic headaches, mild to moderation, leading to prostration about three times a week for about an hour at a time.  The examiner also reported that the above findings were compatible with the neuropsychiatric testing done on May 6, 2010.  The Board notes that no neuropsychiatric testing was conducted on May 6, 2010, but that such testing was performed on November 4, 2010, as detailed above.  The examiner also noted that the Veteran was asked about each TBI symptoms and that the Veteran was not having any symptoms at that time.  Therefore, the course of the TBI symptoms could be explained or the response to treatment.  Motor function according to standard scale would be 3 or 4 because the Veteran had difficulty with his knees and low back, which limited his physical activity.  In pertinent part, the examiner also reported that neuropsychological testing had been done in 2010 and was more compatible with PTSD than TBI, and that the Veteran did not have any mental disorders that needed to be distinguished from any symptoms of TBI at this time.  

A December 2011 VA mental health clinic medication management note indicates that the Veteran reported daily headaches.  VA mental health clinic medication management notes dated in January 2012, March 2012 and June 2012 document that the Veteran reported his headaches were unchanged/continued to be the same.  A September 2012 VA mental health clinic medication management note documents that the Veteran reported receiving occipital nerve blocks from his neurologist for his headaches, which helped.

The Veteran underwent a VA headaches Disability Benefits Questionnaire (DBQ) on April 23, 2012, at which time a diagnosis of posttraumatic headaches was made.  Symptoms included constant head pain, pulsating or throbbing head pain, and pain on both sides of the head.  Non-headache symptoms associated with the headaches included nausea and sensitivity to light and sound.  The duration of a typical headache was reported as less than one day.  The location of typical head pain was noted to be on both sides of the head.  The Veteran had characteristic prostrating attacks of migraine head pain occurring more frequently than once per month.  The Veteran also had very frequent prostrating and prolonged attacks of migraine headache pain.  In terms of functional impact, the examiner reported that the Veteran's headache condition impacted his ability to work.  It was noted that the Veteran did work, and was sometimes able to rest on the job.  This occurred about two to three times per week and the examiner noted that this could potentially cause problems if his job description changed.  The examiner also reported that mini-mental status examination was 30/30, that physical examination was within normal limits, and that the Veteran's headaches were posttraumatic with some migraine characteristics.  

The Veteran also underwent an initial evaluation of residuals of TBI DBQ in April 2012, at which time his claims folder was reviewed.  The examiner noted that the Veteran did not now have a TBI or any residuals of a TBI.  The examiner completed the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI.  It was noted that a complaint of mild memory loss, attention, concentration, or executive functions was made, but there was no objective evidence of testing.  Judgment was normal; social interaction was occasionally inappropriate; the Veteran was always oriented to person, time, place and situation; motor activity was normal; visual spatial orientation was normal; and there were no subjective symptoms.  The examiner also noted that there was one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  The examiner noted that neuropsychological testing had been performed in May 2010 and showed only PTSD.  The examiner also noted that mini-mental status examination was 30/30, that physical examination was within normal limits, that the Veteran had no symptoms of TBI, and that the Veteran's symptoms were of non-TBI etiologies.  

Prior to addressing the merits of the claims, the Board notes that the Veteran's assertions related to the symptomatology associated with his service-connected disabilities are both competent and credible.  

The Board also notes that any emotional/behavioral dysfunction will be rating under the General Rating Formula for Mental Disorders instead of the criteria for TBI since a diagnosis of a mental disorder is of record and separately evaluated, namely PTSD.  Similarly, tinnitus and hearing loss are symptoms listed as a physical dysfunction under the criteria used to evaluate TBI, but as service connection for tinnitus and left ear hearing loss has been separately established, the complaints made in regards to those disorders will not be considered in the context of whether an increased rating is warranted for the service-connected TBI.  

The preponderance of the evidence of record supports the assignment of a separate rating for the Veteran's post traumatic headaches, residual of TBI, prior to April 23, 2012.  This is so because the Veteran has consistently reported headaches since the inception of his claim and, as noted above, his complaints related to headaches have been determined by the Board to be both competent and credible.  In June 2009, the Veteran reported that his headaches were prostrating in the sense that they made him late for work about every tenth day of work, which is approximately three times per month.  See VA TBI examination report.  The following month, he reported headaches about two to three times a week lasting from 30 minutes to a full day.  See July 2009 VA physical therapy consult.  In March 2011, the Veteran reported at least one out of the three headaches he experienced per week was debilitating.  See hearing transcript.  In July 2011, the Veteran reported headaches where he had to lay down and remain prostrate for about an hour occurred about three times a week.  See VA brain and spinal cord examination report.  The Board finds that these assertions more nearly approximate the criteria for the assignment of a 30 percent rating under Diagnostic Code 8100, which provides for headache with characteristic prostrating attacks occurring on an average once a month over last several months.  They do not meet the criteria for a 50 percent evaluation because although the Veteran described headaches that occurred quite frequently, he did not describe headaches that are considered by the Board to be completely prostrating and prolonged.  Rather, as explained during the July 2011 VA examination, the Veteran had headaches where he had to lay down but could arise after an hour of rest.  In addition, none of the headaches described by the Veteran meet the requirement found under the 50 percent evaluation to be productive of severe economic inadaptability.  This is so because the Veteran testified in March 2011 that he was able to go and lie down without being missed at work during a headache.  

The evidence of record does not support the assignment of a rating in excess of 50 percent for post traumatic headaches, residual of TBI, as of April 23, 2012.  The currently assigned 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.  As such, the assignment of a rating in excess of 50 percent is impossible under these diagnostic criteria.

As the Veteran is assigning a separate rating for the Veteran's headaches for the entirety of the appeal period extending from April 15, 2009, the complaints related to his headaches will not be considered in the context of whether an increased rating is warranted for the service-connected TBI under either the subjective or objective criteria relating to the area of cognitive dysfunction/impairment.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 30 percent for residuals of TBI prior to July 27, 2011.  During the June 2009 VA TBI examination, the Veteran had subjective complaints involving problems with memory, attention, concentration, and executive function, but the reported problems did not show up on objective testing.  This corresponds to a "1" level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  The June 2009 VA examiner, however, specifically noted that other than the complaint of headaches, the findings on examination (neurobehavioral symptoms of feeling dizzy; loss of balance; poor coordination; headaches; nausea; vision problems; sensitivity to light; sensitivity to noise; numbness and tingling; change in taste or smell; poor concentration; forgetfulness; difficulty in making decisions; slowed thinking; fatigue; difficulty falling or staying asleep; feeling anxious or tense; and poor frustration tolerance), while consistent with a diagnosis of TBI were more consistent with behavioral health issues.  This determination is supported by the November 4, 2010, neuropsychological testing, which only diagnosed PTSD, and the determination rendered by the July 2011 VA examiner, who noted the absence of evidence of TBI at the time of the examination.  

As the highest facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" is a 1, which corresponds to a rating of 10 percent under Diagnostic Code 8045, the Veteran is not entitled to a rating in excess of 30 percent for residuals of TBI prior to July 27, 2011.  

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 40 percent for residuals of TBI as of July 27, 2011.  In completing the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI the examiner noted that a complaint of mild memory loss, attention, concentration, or executive functions was made, but there was no objective evidence of testing; and that social interaction was occasionally inappropriate.  These findings both correspond to a "1" level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  As the highest facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" is a 1, which corresponds to a rating of 10 percent under Diagnostic Code 8045, the Veteran is not entitled to a rating in excess of 40 percent for residuals of TBI as of July 27, 2011.  The Board also notes that the April 2012 VA examiner noted the absence of evidence of TBI at the time of those examinations and, in addition, made clear that the Veteran's reported symptoms were of non-TBI etiologies.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The symptoms exhibited by the Veteran's residuals of TBI are contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The symptoms exhibited by the Veteran's post traumatic headaches, residual of TBI, to include prostrating attacks, are contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  Id.  



ORDER

An initial rating in excess of 30 percent for residuals of TBI is denied prior to July 27, 2011.

An initial rating in excess of 40 percent for residuals of TBI is denied as of July 27, 2011.

An initial rating of 30 percent, and not higher, is granted for post traumatic headaches, residual of TBI, prior to April 23, 2012, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 50 percent for post traumatic headaches, residual of TBI, is denied as of April 23, 2012.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


